Opinion
Per Cubiam,
In this PCHA proceeding appellant’s only substantive claim is that the indictment upon which his conviction is based was illegally altered at the time of his trial. According to appellant, the grand jury returned two true bills against him, a number 672 charging man*402slaughter and- a number 673 charging murder. Both bills were entirely regular in their form except that No. 673 was undated. He further asserts that at the time of his trial the assistant district attorney, upon seeing that No. 673 was undated, took the bill and dated it himself.
After hearing appellant’s contentions and. examining the records in his Quarter Sessions file, the hearing court decided that his claim was factually groundless. Having been offered no reason to disturb this finding, we affirm.